COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:     Thor Kirby 3 Group, LLC v. Frances H. Pengra, et al

Appellate case number:   01-13-00229-CV

Trial court case number: 2011-20523

Trial court:             215th District Court of Harris County

       Thor Kirby 3 Group, LLC (Thor), GWV Kirby, LLC (GWV) and Frances H.
Pengra, et al (Plaintiffs) have filed an unopposed joint motion to abate in which they
represent that all of the parties have reached settlement agreements which eliminate the
need for the Thor’s appeal, Plaintiffs’ cross-appeal, and GWV’s cross-appeal. Pursuant
to Texas Rule of Appellate Procedure 42.1(a)(2)(C), the parties request that this Court
abate the appeal in its entirety (including both cross-appeals) in order to permit
proceedings in the trial court to effectuate the agreement between Thor and Plaintiffs.
We grant the request. We abate the appeal and hereby remove it from the Court’s active
docket. We remand the case to the trial court to effectuate the settlement agreement
between Thor and Plaintiffs.
       The parties shall file a joint motion to reinstate the case and dismiss the appeal and
cross-appeals after the trial court has effectuated the settlement agreement between Thor
and Plaintiffs.
       If the trial court proceedings have not concluded within 45 days after the date of
this order or no joint motion to reinstate and dismiss has been filed with this Court, the
parties shall provide this Court with a status report of the proceedings.

Judge’s signature: /s/ Jim Sharp
                    Acting individually    Acting for the Court

Date: March 4, 2014